Citation Nr: 0429513	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-05 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for anxiety disorder (claimed as post traumatic stress 
disorder (PTSD)), prior to April 29, 2003.

2.  Entitlement to an initial rating in excess of 10 percent 
for anxiety disorder (claimed as PTSD), from April 29, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from November 1950 until 
August 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Sioux Falls, South Dakota which granted service connection 
for anxiety disorder (claimed as PTSD), effective from April 
19, 2001, and assigned an initial 10 percent rating.

The issue of entitlement to an initial rating in excess of 10 
percent for anxiety disorder (claimed as PTSD), from April 
29, 2003, is the subject of a remand below.


FINDING OF FACT

Prior to April 29, 2003, the veteran's anxiety disorder was 
manifested by subjective complaints of depression, anxiety, 
sleep impairment and memory deficit, representative of no 
more than mild symptoms controlled by continuous medication, 
with Global Assessment of Functioning (GAF) scores of 70 and 
65.


CONCLUSION OF LAW

For the period prior to April 29, 2003, the schedular 
criteria for an initial evaluation in excess of 10 percent 
for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

Here, an April 2001 notice letter fully apprised the veteran 
as to the information and evidence required to substantiate a 
claim of entitlement to service connection for an anxiety 
disorder claimed as PTSD.  Such VA notice also explained what 
evidence the veteran was responsible for obtaining and what 
evidence, if any, VA would procure on his behalf. 
 
Therefore, because the veteran received VCAA notice regarding 
the underlying claim of service connection for a psychiatric 
disability, notice is not necessary as to the "downstream 
issue" of entitlement to a higher initial rating.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's available service medical records, and reports 
of VA post service treatment and examination.  Additionally, 
the veteran's statements in support of his claim are 
affiliated with the claims file.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders

Generalized anxiety disorder and PTSD are rated by applying 
the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9400 and 
9411 (2004), respectively.  The pertinent diagnostic criteria 
are as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Factual background

In a February 2001 VA treatment report, the veteran indicated 
that he had been feeling depressed.  He had diminished 
interest in pleasurable activities and was bothered by 
repeated, disturbing memories.

An April 2002 VA psychiatry consult shows that the veteran 
was experiencing problems related to anxiety and depression.  
He spoke of good relationships with his children and stated 
that he also had good friends whom he saw often.  

Regarding his symptomatology, the veteran stated that, when 
he first returned from service he was bothered by nightmares 
and flashbacks.  He continued to have a strong startle reflex 
and still looked over his shoulder to make sure no one was 
behind him.  Since the September 11 attack, the veteran had 
increased problems with sleep and was reoccupied with such 
events.  He also had financial worries.

Objectively, the veteran was friendly and pleasant with a 
relaxed manner.  He was casually dressed in clean, western 
attire and his hair was combed and clean.  The veteran was 
alert and oriented but stated that he had difficulty with 
short-term memory.  On two occasions, he forgot what he was 
going to say.  His appetite was good.  The veteran had 
trouble sleeping and never felt rested in the morning.  He 
also had problems concentrating, and often had to read things 
twice to remember them.  His speech was spontaneous and fluid 
with goal-directed conversation that several times became 
circumstantial.  The veteran felt down in the dumps but had 
never been suicidal.  He had many hobbies relating to the 
outdoors and to ranching.  The veteran avoided small rooms.  
He also avoided big gatherings where he did not know many of 
the people gathered.  He was not bothered by attending church 
or other places where he was familiar with many people.  He 
denied panic or anxiety attacks, but rather stated that his 
anxiety level was always around 20 percent.  It increased to 
50 percent when he experienced breathing problems.  The 
veteran denied hallucinations, delusions, ideas of reference, 
highs and lows, obsessive compulsive disorder or dissociative 
periods.  He had very good insight and judgment and was 
deemed competent for VA purposes.  He was assigned a GAF 
score of 65.

Later in April 2002, another VA outpatient treatment report 
noted that the veteran was sleeping much better as a result 
of new medication.  His mood was relaxed and he was less 
anxious.  These findings were repeated in a May 2002 record.  

The veteran was examined by VA in June 2002.  His chief 
complaint was anxiety.  Occupationally, the veteran was a 
rancher, carrying a livestock load and also tending to fields 
of wheat and corn.  

Regarding his symptoms, the veteran related that he had never 
had any significant problems with depression.  He related 
that, upon returning from the war, he had significant 
nightmares, including a recurrent dream in which he was 
unable to shoot the enemy.  Such intrusive dreams were no 
longer prominent.  He still had a marked startle response.  
It was noted that he had prominent hypervigilance immediately 
after service, but that this had dissipated over time.  He 
indicated he had also become less fearful of crowds since 
initially returning from active duty.  He denied ever having 
a panic attack.  He also denied flashbacks, but still had 
occasional intrusive thoughts.  Such thoughts escalated since 
the September 11 attacks.  

Further, the veteran  reported sleep difficulties.  
Additionally, he had some deficit in concentration at times.  
He was not estranged from others and had no marked avoidance 
of people or places.  In fact, he functioned quite well in 
social situations and was able to go to restaurants and 
markets without difficulty.  He also had no difficulties 
attending sporting events.  Moreover, his psychiatric 
problems never interfered with his ability to work on his 
ranch.  He was on psychiatric medication.

Objectively, the veteran was well groomed and very cordial.  
His eye contact was good and he showed no abnormal movements.  
His mood was described as good and his affect was full.  The 
veteran's thought production was logical and goal-directed, 
with no looseness of association and no flight of ideas.  His 
speech was fluent and well connected.  His thought content 
was free of any  auditory or visual hallucinations.  There 
was no paranoia, obsessions or compulsions.  He denied any 
thoughts of harming himself or others.  He was alert and well 
oriented and his memory was intact to immediate, recent and 
remote memories.  He could give a very detailed account of 
distant memories.  He had a two out of three object recall.  
The veteran's sensorium was clear and his intelligence was 
average.  His attention and concentration were intact to 
serial calculations.  He could spell "globe" both forward 
and backward and his abstractive ability was intact as to 
similarities.  His insight was good and judgment was intact.  
He was assigned a GAF score of 70.  

Analysis

Increased rating- prior to April 29, 2003

The veteran is currently assigned a 10 percent disability 
evaluation for anxiety disorder claimed as PTSD, pursuant to 
Diagnostic Codes 9400 - 9411.  He contends that, throughout 
the entirety of his appeal, the evidence supports a higher 
initial evaluation.  The Board has reviewed the evidence of 
record and finds no basis for an increased rating prior to 
April 29, 2003.  The reasons and bases for this conclusion 
are outlined below.  

In order for the next higher rating of 30 percent to be 
assigned, the evidence must demonstrate occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

Here the evidence does establish some depression and anxiety 
during the period in question.  The evidence also shows some 
sleep impairment.  Finally, there were some mixed findings 
with regard to memory deficit.  On the one hand, the veteran 
forgot what he was going to say on two separate occasions 
during an April 2002 psychiatry consult.  Additionally, his 
object recall was imperfect (2 out of 3) upon VA examination 
in June 2002.  Yet, on the other hand, the June 2002 VA 
examination noted that his memory was intact to immediate, 
recent and remote memories.  Indeed, he was able give a very 
detailed account of distant memories.  

On the basis of the above discussion, it is clear that 
several of the symptoms consistent with the next-higher 30 
percent disability evaluation have been shown here.  However, 
the Board maintains that the presently assigned 10 percent 
rating is appropriate for this portion of the appeal period.  
The reason for this is that the disability evaluation is 
intended to represent the degree of social and occupational 
impairment, rather than merely reflecting a given set of 
symptoms.  In the present case, the evidence shows that the 
veteran has close friends and functions well in social 
settings.  Indeed, per the June 2002 VA examination, he was 
not averse to attending church or other large gatherings 
where he is familiar with some of the people in the crowd.  
He also had no difficulty dining out, going to a market or 
attending a sporting event.  Furthermore, it was explicitly 
noted that the veteran's psychiatric symptomatology had never 
interfered with is ability to work on his ranch.  Prior to 
April 29, 2003, the veteran's symptoms were controlled by 
continuous medication.

The veteran's GAF scores also support the Board's conclusion 
that the veteran is not entitled to the next-higher 30 
percent evaluation under Diagnostic Code 9411.  The record 
reflects a GAF score of 65 in April 2002, and 70 in June 
2002.  Such scores reflect only mild symptoms, with the 
veteran generally functioning pretty well and having some 
meaningful interpersonal relationships. 

For all of the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an initial rating in 
excess of 10 percent for the disability at issue for the 
period prior to April 29, 2003.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that, for the period 
prior to April 29, 2003, the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.


ORDER

For the period prior to April 29, 2003, entitlement to an 
initial rating in excess of 10 percent for the service-
connected anxiety disorder (claimed as PTSD) is denied.


REMAND

The issue of entitlement to an initial rating in excess of 10 
percent for anxiety disorder (claimed as PTSD), from April 
29, 2003, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

Subsequent to certification of the appeal to VA, additional 
clinical evidence was received, dated April 29, 2003, without 
waiver of RO consideration of the additional evidence.  The 
RO has not had the opportunity to evaluate the disability at 
issue, from April 29, 2003, with consideration of this 
additional evidence. 

In view of the foregoing, the case is hereby remanded to the 
RO for the following action:

The RO should consider all evidence 
received of record since issuance of the 
statement of the case in February 2003, 
to specifically include the reports of 
evaluation of the veteran on April 29, 
2003, and readjudicate the issue of 
entitlement to an initial rating in 
excess of 10 percent for anxiety disorder 
(claimed as PTSD), from April 29, 2003.  
If the benefit sought remains denied, the 
RO should issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



